Exhibit 4.10 Credit Facility Agreement Regarding a Revolving Credit Facility in the amount of EUR 10.000.000, dated 27.04.2012 Modine Holding GmbH Arthur-B.-Modine-Str.1 70794 Filderstadt and Modine Europe GmbH Arthur-B.-Modine-Str.1 70794Filderstadt (each a“Borrower”andtogether the “Borrower”) and Deutsche Bank AG Filiale Deutschlandgeschäft Marktgebiet Stuttgart 2 Theodor-Heuss-Straße 3 70174 Stuttgart (the„Bank“) enter into the following agreement (the „CreditFacilityAgreement“) pursuant to which the Bank makes available a revolving credit facility to the Borrower (the “CreditFacility”) on the basis of the Bank’s General Business Conditions (Allgemeine Geschäftsbedingungen); whe- reas this Credit Facility Agreement supersedes conflicting rules of the Allgemeine Geschäftsbedingungen: Credit Facility Agreement
